Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Claims 1, 39, 113, 117-121 and 126-137 are pending and being acted upon in this Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 61/531,147 filed 09/06/2011, 61/531,153 filed 09/06/2011, 61/531,164 filed 09/06/2011, 61/531,168 filed 09/06/2011, 61/531,175 filed 09/06/2011, 61/531,180 filed 09/06/2011, 61/531,194 filed 09/06/2011, 61/531,204 filed 09/06/2011, 61/531,209 filed 09/06/2011, 61/531,215 filed 09/06/2011 and 61/513,514 filed 07/29/2011 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The previously-filed applications do not disclose a composition comprising a first population comprising (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and (ii) therapeutic protein APC presentable antigens (not coupled to nanocarriers) as in independent claims 1, 39 and 113.  Therefore for April 29, 2011, the date that the provisional application 61/480,946 was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1, 39, 113, 117-121 and 126-137 is in fact described in one or more of the previously-filed applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 

Claims 1, 39, 113, 117-121 and 126-137 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 33, 88, 92, and 99-103, 105 and 106 of copending Application No. 14/810,457. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (genus),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Dependent claim 117 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise MHC class II-restricted epitopes of a therapeutic protein.  The term “or” does not require MHC class I-restricted epitopes. 
Copending claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or an analog thereof, and
(ii)    MHC Class Il-restricted epitopes of an allergen (species),
wherein the composition comprises substantially no B cell epitopes of the allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and
wherein the load of the rapamycin or an analog thereof on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).  Species anticipates a genus. 

	Instant claim 113 recites the composition of claim 1 for use in therapy or prophylaxis, whereas copending claim 88 recites a composition of claim 1 for use in therapy or prophylaxis.
	Instant claim 118 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise B cell epitopes of a therapeutic protein.  Copending application teaches allergen-associated MHC Class II-restricted and B cell epitopes as provided as SEQ ID NOs: 1-516. Without wishing to being bound by any particular theory, MHC Class II-restricted epitopes include those set forth in SEQ ID NOs: 1-338 and B cell epitopes include those set forth in SEQ ID NOs: 339-516, see para. [0083].
	Instant claim 119 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise substantially no B cell epitopes of a therapeutic protein (genus).  Copending application teaches the composition comprises substantially no B cell epitopes of the allergen is provided (species).
Instant claim 121 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise an infusible or injectable protein or a fragment thereof.  The term “or” does not require enzyme, enzyme cofactor, hormone, blood or blood coagulation factor, cytokine, interferon, growth factor, monoclonal antibody, polyclonal antibody or protein associated with Pompe’s disease. 
Instant claim 126 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer, whereas copending claim 99 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer.
Instant claim 127 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, whereas copending claim 100 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Instant claim 128 recites the composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, whereas copending claim 101 recites the composition of claim 100, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone. 
Instant claim 129 recites the composition of claim 127, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether whereas copending claim 102 recites the composition of claim 100, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
Instant claim 130 recites the composition of claim 129, wherein the polyether comprises polyethylene glycol or polypropylene glycol whereas copending claim 103 recites the composition of claim 102, wherein the polyether comprises polyethylene glycol or polypropylene glycol.

Instant claim 132 recites the composition of claim 1, wherein the aspect ratio of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10 whereas copending claim 105 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
Instant claim 133 recite the composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Instant claim 134 recites the composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 135 recites the composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 136 recites the composition of claim 133, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Instant claim 137 recites the composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 106 recites the composition of claim 1, wherein at least 80%, at least 90%, or at least 95% of the first population of synthetic nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10%, or 20% of the mean diameter of the synthetic nanocarriers.
Issuance of a patent to instant application would include the composition of the copending application.  Conversely, issuance of a patent to copending application anticipates the composition of instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant respectfully traverses. For a double patenting rejection to be proper, the Examiner must establish that the claims of the reference patent or patent application render the claims of the instant application anticipated or obvious. The burden is on the Examiner to establish anticipation or obviousness. MPEP 804.II.A states:
In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious 
The Examiner has failed to establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious. To establish obviousness-type double patenting, the standard is not to question the scope of the relevant claims but to establish a basis for anticipation or obviousness based on the claims. This has not been sufficiently established. Accordingly, withdrawal of this rejection is respectfully requested.

Contrary to applicant’s assertion that the Examiner has not establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious, the copending claims drawn to allergen species anticipate the generic therapeutic protein of instant claims.  Note, putting the specific therapeutic protein recited in claim 121 into base claim 1 would obviate this rejection. 

Claims 1, 39, 113, 117, 119-121 and 126-137 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 31, 90 and 92-94, 96-107 of copending Application No. 14/810,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (genus and not coupled to any synthetic nanocarriers),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Dependent claim 117 encompasses the composition of claim 1, wherein the therapeutic protein APC 
Copending claim 1 encompasses a composition comprising:
(i)    a population of synthetic nanocarriers that are coupled to rapamycin, and
(ii)    MHC class II-restricted epitopes of an antigen that generates an undesired humoral immune response and that are not coupled to any synthetic nanocarriers,
wherein at least 75% of the synthetic nanocarriers of the population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm,
wherein the load of the rapamycin on average across the population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein the antigen is an allergen or an autoantigen.  The term “or” does not require autoantigen.  Species anticipates a genus. 
The copending application further teaches the antigens are not coupled to any synthetic nanocarriers. Antigens include any of the antigens provided herein, or fragments or derivatives thereof, such antigens are associated with inflammatory, autoimmune diseases, allergy, organ or tissue rejection, graft versus host disease, transplant antigens and therapeutic protein antigens. The epitopes, or proteins, polypeptides or peptides that comprise the epitopes, can be obtained or derived from any of the antigens provided or otherwise known in the art, see para. [0203]. 
Therapeutic proteins include, but are not limited to, infusible therapeutic proteins, enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines and interferons, growth factors, monoclonal antibodies, and polyclonal antibodies (e.g., that are administered to a subject as a replacement therapy), and proteins associated with Pompe's disease (e.g., alglucosidase alfa, rhGAA (e.g., Myozyme and Lumizyme (Genzyme)). Therapeutic proteins also include proteins involved in the blood coagulation cascade. Therapeutic proteins include, but are not limited to, Factor VIII, Factor VII, Factor IX, Factor V, von Willebrand Factor, von Heldebrant Factor, tissue plasminogen activator, insulin, growth hormone, erythropoietin alfa, VEGF, thrombopoietin, lysozyme, antithrombin and the like. Therapeutic proteins also include adipokines, such as leptin and adiponectin. Other examples of therapeutic proteins are as described below and elsewhere herein. Also included are fragments or derivatives of any of the therapeutic proteins provided as the antigen, see para. [0204].
	Instant claim 39 recites a dosage form comprising the composition of claim 1, whereas copending claim 31 recites a dosage form comprising the composition of claim 1.  Copending claim 90 is included as administering the same composition is expected to reduce an undesired humoral immune response to the antigen. 
	Instant claim 119 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise substantially no B cell epitopes of a therapeutic protein, whereas copending claim 92 recites the composition of claim 1, wherein the composition comprises substantially no B cell epitopes of the antigen that generate an undesired humoral immune response.
any of the compositions or dosage forms provided herein may be for use in therapy or prophylaxis, see para. [0038].
Copending claim 93 recites the composition of claim 92, wherein the undesired humoral immune response is the generation of antigen-specific antibodies.  Copending claim 94 recites the composition of claim 92, wherein the undesired humoral immune response is CD4+ T cell proliferation and/or activity and/or B cell proliferation and/or activity.  The copending composition is for use in therapy to reduce undesired humoral immune response.  Claims 93-94 are included since administering the same composition is expected to treat (therapy) or prevent (prophylaxis) any undesired humoral immune response, e.g., antigen-specific antibodies, CD4+ T cells proliferation and/or B cell proliferation or activity. 
Instant claim 121 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise an infusible or injectable protein or a fragment thereof.  The term “or” does not require enzyme, enzyme cofactor, hormone, blood or blood coagulation factor, cytokine, interferon, growth factor, monoclonal antibody, polyclonal antibody or protein associated with Pompe’s disease. 
Instant claim 126 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer, whereas copending claim 96 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer comprising block copolymers of ethylene oxide and propylene oxide.
Instant claim 127 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, whereas copending claim 97 recites the composition of claim 1, wherein the synthetic nanocarriers of the population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine. .
Instant claim 128 recites the composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, whereas copending claim 98 recites the composition of claim 97, wherein when the synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone. 
Instant claim 129 recites the composition of claim 127, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether whereas copending claim 99 recites the composition of claim 97 or 98, wherein the synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
Instant claim 130 recites the composition of claim 129, wherein the polyether comprises polyethylene glycol or polypropylene glycol whereas copending claim 100 recites the composition of claim 99, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Instant claim 131 recites the composition of claim 1, wherein the mean of a particle size distribution obtained using dynamic light scattering of the synthetic nanocarriers of the first population is a diameter greater than 110 nm.  

Copending claim 102 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.  Instant specification discloses composition further comprises a pharmaceutically acceptable excipient, see para. [0013].
Instant claim 133 recite the composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 103 recites the composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers.
Instant claim 134 recites the composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension, whereas copending claim 104 recites the composition of claim 103, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 135 recites the composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension, whereas the copending claim 105 recites the composition of claim 104, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 136 recites the composition of claim 133, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas the copending claim 106 recites the composition of claim 104, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Instant claim 137 recites the composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 107 recites the composition of claim 106, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers. 
The ‘442 application further discloses [0121] A "therapeutic protein" refers to any protein or protein-based therapy that may be administered to a subject and have a therapeutic effect. Such therapies include protein replacement and protein supplementation therapies. Such therapies also include the administration of exogenous or foreign protein, antibody therapies, and cell or cell-based therapies. Therapeutic proteins include enzymes, enzyme cofactors, hormones, blood clotting factors, cytokines, growth factors, monoclonal antibodies and polyclonal antibodies, see instant claim 121.
. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Applicant respectfully traverses. For a double patenting rejection to be proper, the Examiner must establish that the claims of the reference patent or patent application render the claims of the instant application anticipated or obvious. The burden is on the Examiner to establish anticipation or obviousness. MPEP 804.II.A states:
In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.
The Examiner has failed to establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious. To establish obviousness-type double patenting, the standard is not to question the scope of the relevant claims but to establish a basis for anticipation or obviousness based on the claims. This has not been sufficiently established. Accordingly, withdrawal of this rejection is respectfully requested.

Contrary to applicant’s assertion that the Examiner has not establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious, the species of antigen in the composition of instant claims anticipates the genus of MHC class-restricted epitope of any antigen (genus).  Note, amending claim 1 to recite the particular therapeutic protein of claim 121 would obviate this rejection. 

Claims 1, 39, 113, 117-121 and 126-137 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 30, 80, 90-91 and 94-99 of copending Application No. 14/810,450. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.

(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (genus),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Dependent claim 117 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise MHC class II-restricted epitopes of a therapeutic protein.  The term “or” does not require MHC class I-restricted epitopes. 
Copending claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers coupled to rapamycin or a rapamycin analog, and
(ii)    MHC Class I-restricted and/or MHC Class Il-restricted epitopes of an antigen associated with an undesired CD8+ T cell immune response,
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but not more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Species anticipates a genus. 
Copending claim 90 recites the composition of claim 1, wherein the antigen is ovalbumin, an allergen, autoantigen or therapeutic protein, or is associated with an inflammatory disease, an autoimmune disease, organ or tissue rejection or graft versus host disease.
	Instant claim 39 recites a dosage form comprising the composition of claim 1, whereas copending claim 30 recites a dosage form comprising the composition of claim 1.
	Instant claim 113 recites a composition of claim 1 for use in therapy or prophylaxis, whereas copending claim 80 recites a composition of claim 1 for use in therapy or prophylaxis.
	Copending claim 91 is included as administering the same composition is expected to treat undesired CD8+ T cell proliferation and/or activity. 
	Instant claim 118 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise B cell epitopes.  The ‘450 application also teaches the therapeutic protein APC presentable antigen comprise B cell epitope, see para. [0032].
synthetic nanocarriers comprises substantially no B cell epitopes, see para. [0032].
Instant claim 121 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise an infusible or injectable protein or a fragment thereof.  The term “or” does not require enzyme, enzyme cofactor, hormone, blood or blood coagulation factor, cytokine, interferon, growth factor, monoclonal antibody, polyclonal antibody or protein associated with Pompe’s disease. 
Instant claim 126 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer, whereas copending claim 94 recites the composition of claim 1, wherein the polymeric synthetic nanocarrier comprises polymer that is a non-methoxy-terminated, pluronic polymer.
Instant claim 127 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, whereas copending claim 95 recites the composition of claim 94, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Instant claim 128 recites the composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, whereas copending claim 96 recites the composition of claim 95, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone. 
Instant claim 132 recites the composition of claim 1, wherein the aspect ratio of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, whereas copending claim 97 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
Copending claim 98 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.  Instant specification discloses composition further comprises a pharmaceutically acceptable excipient, see para. [0013].
Instant claim 133 recite the composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Instant claim 134 recites the composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 135 recites the composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension.

Instant claim 137 recites the composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 99 recites the composition of claim 1, wherein at least 80%, 90% or 95% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20%, 10% or 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Issuance of a patent to instant application would include the composition of the copending application.  Conversely, issuance of a patent to copending application anticipates the composition of instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant respectfully traverses. For a double patenting rejection to be proper, the Examiner must establish that the claims of the reference patent or patent application render the claims of the instant application anticipated or obvious. The burden is on the Examiner to establish anticipation or obviousness. MPEP 804.II.A states:
In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.
The Examiner has failed to establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious. To establish obviousness-type double patenting, the standard is not to question the scope of the relevant claims but to establish a basis for anticipation or obviousness based on the claims. This has not been sufficiently established. Accordingly, withdrawal of this rejection is respectfully requested.

Contrary to applicant’s assertion that the Examiner has not establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious, the species of therapeutic antigen in the composition of instant claims anticipates the genus of MHC Class I-restricted and/or MHC Class Il-restricted epitopes of an antigen associated with an undesired CD8+ T cell 

Claims 1, 39, 113, 117-118, 120-121 and 126-137 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 27 and 45-60 of copending Application No, 14/810,418. Although tire conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in wording.
Instant claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (species),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Dependent claim 117 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise MHC class II-restricted epitopes of a therapeutic protein.  The term “or” does not require MHC class I-restricted epitopes. 
Copending claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers coupled to rapamycin, and
(ii)    an antigen-presenting cell (APC) presentable antigen (genus) that is not coupled to any synthetic nanocarriers,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm,
wherein the load of the rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).  Species anticipates a genus. 
therapeutic protein or portion thereof, an autoantigen or an allergen or an antigen associated with an autoimmune disease, an inflammatory disease, an allergy, organ or tissue rejection or graft versus host disease.
	Instant claim 39 recites a dosage form comprising the composition of claim 1, whereas copending claim 27 recites a dosage form comprising the composition of claim 1.
	Instant claim 113 recites a composition of claim 1 for use in therapy or prophylaxis.
Copending claim 45 is included as administering the same composition comprising the same rapamycin is expected to generate a tolerogenic immune response to the APC presentable antigen. 
Instant claim 117 recites the composition of claim 1, wherein the therapeutic APC presentable antigens comprises MHC class I-restricted and/or MHC class II-restricted epitope, whereas copending claim 46 recites the composition of claim 1, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope.
Instant claim 118 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise B cell epitopes.  The ‘418 application also teaches the APC presentable antigen is a polypeptide or peptide comprising an MHC class I-restricted and/or MHC class II-restricted and/or a B cell epitope, see para. [0008]. 
Instant claim 121 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise an infusible or injectable protein or a fragment thereof.  The term “or” does not require enzyme, enzyme cofactor, hormone, blood or blood coagulation factor, cytokine, interferon, growth factor, monoclonal antibody, polyclonal antibody or protein associated with Pompe’s disease. 
Instant claim 126 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer, whereas copending claim 49 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise polymer that is a non-methoxy-terminated, pluronic polymer.
Instant claim 127 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, whereas copending claim 50 recites the  composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Instant claim 128 recites the composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, whereas copending claim 51 recites the composition of claim 50, wherein when the polymeric synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone. 
Instant claim 129 recites the composition of claim 127, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether, whereas copending 
Instant claim 130 recites the composition of claim 129, wherein the polyether comprises polyethylene glycol or polypropylene glycol, whereas copending claim 103 recites the composition of claim 102, wherein the polyether comprises polyethylene glycol or polypropylene glycol.  Copending claim 53 recites the composition of claim 52, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Instant claim 131 recites the composition of claim 1, wherein the mean of a particle size distribution obtained using dynamic light scattering of the synthetic nanocarriers of the first population is a diameter greater than 110 nm.  
Instant claim 132 recites the composition of claim 1, wherein the aspect ratio of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, whereas copending claim 54 recites the composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
Copending claim 55 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.  Instant specification discloses composition further comprises a pharmaceutically acceptable excipient, see para. [0013].
Instant claim 133 recite the composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 56 recites the composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers.
Instant claim 134 recites the composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension, whereas copending claim 57 recites the composition of claim 56, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension
Instant claim 135 recites the composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension whereas copending claim 58 recites the composition of claim 57, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 136 recites the composition of claim 133, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 59 recites the composition of claim 57, wherein the minimum dimension or maximum dimension falls within 10%. 
Instant claim 137 recites the composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum 
Issuance of a patent to instant application would include the composition of the copending application.  Conversely, issuance of a patent to copending application anticipates the composition of instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant respectfully traverses. For a double patenting rejection to be proper, the Examiner must establish that the claims of the reference patent or patent application render the claims of the instant application anticipated or obvious. The burden is on the Examiner to establish anticipation or obviousness. MPEP 804.II.A states:
In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.
The Examiner has failed to establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious. To establish obviousness-type double patenting, the standard is not to question the scope of the relevant claims but to establish a basis for anticipation or obviousness based on the claims. This has not been sufficiently established. Accordingly, withdrawal of this rejection is respectfully requested.

Contrary to applicant’s assertion that the Examiner has not establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious, the species of therapeutic antigen in the composition of instant claims anticipates the genus of antigen-presenting cell (APC) presentable antigen of copending claims.  Note, amending claim 1 to recite the particular therapeutic protein of claim 121 would obviate this rejection. 

Claims 1, 39, 113, 117-119, 121 and 126-137 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 31, 90, 92- of copending Application No. 14/810,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Instant claim 1 recites a composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (species),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.  Dependent claim 117 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprises MHC class I or II-restricted epitopes of a therapeutic protein.  The term “or” does not require MHC class I-restricted epitopes. 
Copending claim 1 recites a composition comprising:
(i)    a population of synthetic nanocarriers that are coupled to rapamycin, and
(ii)    MHC class II-restricted epitopes of an antigen (genus) that generates an undesired humoral immune response and that are not coupled to any synthetic nanocarriers,
wherein at least 75% of the synthetic nanocarriers of the population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm,
wherein the load of the rapamycin on average across the population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein the antigen is an allergen or an autoantigen (species).  Species anticipates a genus. 
	Instant claim 39 recites a dosage form comprising the composition of claim 1, whereas copending claim 31 recites a dosage form comprising the composition of claim 1. 
Instant claim 113 recites the composition of claim 1 for use in therapy or prophylaxis.   Copending application teaches any of the compositions or dosage forms provided herein may be for use in therapy or prophylaxis, see para. [0038].
Instant claim 117 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise MHC Class I-restricted and/or MHC Class II-restricted epitopes of a therapeutic protein. 
B cell epitopes include those set forth in SEQ ID NOs: 538-943, see para. [0092].
	Instant claim 119 recites the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise substantially no B cell epitopes of a therapeutic protein, whereas copending claim 92 recites the composition of claim 1, wherein the composition comprises substantially no B cell epitopes of the antigen that generate an undesired humoral immune response.
	Instant claim 121 encompasses the composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise an infusible or injectable protein or a fragment thereof.  The term “or” does not require enzyme, enzyme cofactor, hormone, blood or blood coagulation factor, cytokine, interferon, growth factor, monoclonal antibody, polyclonal antibody or protein associated with Pompe’s disease. 
Instant claim 126 recites the composition of claim 1, whereas the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminal polymer, whereas copending claim 96 recites the composition of claim 1, wherein the synthetic nanocarriers of the population comprise polymer that is a non-methoxy-terminated polymer comprising block copolymers of ethylene oxide and propylene oxide.
Instant claim 127 recites the composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine, whereas copending claim 97 recites the composition of claim 1, wherein the synthetic nanocarriers of the population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Instant claim 128 recites the composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone, whereas copending claim 98 recites the composition of claim 97, wherein when the synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone. 
Instant claim 129 recites the composition of claim 127, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether, whereas copending claim 99 recites the composition of claim 97 or 98, wherein the synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
Instant claim 130 recites the composition of claim 129, wherein the polyether comprises polyethylene glycol or polypropylene glycol whereas copending claim 100 recites the composition of claim 99, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Instant claim 131 recites the composition of claim 1, wherein the mean of a particle size distribution obtained using dynamic light scattering of the synthetic nanocarriers of the first population is a diameter greater than 110 nm  
Instant claim 132 recites the composition of claim 1, wherein the aspect ratio of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10, whereas copending claim 101 recites the composition of claim 1, wherein the aspect ratio of 
Copending claim 102 recites the composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.  Instant specification discloses composition further comprises a pharmaceutically acceptable excipient, see para. [0013]. 
Instant claim 133 recite the composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas the copending claim 102 recites the  composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers.
Instant claim 134 recites the composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension, whereas the copending claim 104 recites the composition of claim 103, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 135 recites the composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension whereas the copending claim 105 recites the composition of claim 104, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Instant claim 136 recites the composition of claim 133, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas the copending claim 106 recites the composition of claim 104, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Instant claim 137 recites the composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers, whereas copending claim 107 recites the composition of claim 106, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
Issuance of a patent to instant application anticipates the composition of copending claims.  Conversely, issuance of a patent to copending application would include the composition of instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant respectfully traverses. For a double patenting rejection to be proper, the Examiner must establish that the claims of the reference patent or patent application render the anticipated or obvious. The burden is on the Examiner to establish anticipation or obviousness. MPEP 804.II.A states:
In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.
The Examiner has failed to establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious. To establish obviousness-type double patenting, the standard is not to question the scope of the relevant claims but to establish a basis for anticipation or obviousness based on the claims. This has not been sufficiently established. Accordingly, withdrawal of this rejection is respectfully requested.

Contrary to applicant’s assertion that the Examiner has not establish that the claims of referenced patent applications render the claims of the instant application anticipated or obvious, issuance of a patent to instant application anticipates the composition of copending claims.  Conversely, issuance of a patent to copending application would include the composition of instant claims. 
Note, amending claim 1 to recite the particular therapeutic protein of claim 121 would obviate this rejection. 

Conclusion
No claim is allowed.   

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644